24 N.Y.2d 922 (1969)
William Corcoran, Appellant,
v.
State of New York, Respondent. (Claim No. 45790.)
Court of Appeals of the State of New York.
Submitted April 18, 1969.
Decided May 14, 1969.
Herman Chaityn, Charles O. Blaisdell and Edwin M. Slote for appellant.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochnowitz and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge KEATING.
Order affirmed, without costs; no opinion.